DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in the current application.
Claims 6-10 are withdrawn from consideration in the current application.
Claims 1, 3, and 4 are amended in the current application.
Claim 11 is newly added in the current application.

Response to Arguments
Applicant’s amendments and remarks filed on April 6, 2022 have been fully considered.
Applicant argues that Yasui and/or Gehlsen does not disclose or inherently suggest the newly recited microlayer structure or surface roughness of amended claim 1.
This is not persuasive for the following reason.  New grounds of rejection are established below, where newly cited Hebrink and Ouderkirk are combined with the teachings of Yasui to establish a prima facie case of obviousness over the presently claimed invention.
Applicant asserts that the newly claimed microlayer structure having the claimed surface roughness of amended claim 1 results in unexpectedly reduced “orange peel” effect and improved optical properties.
This is not persuasive for the following reasons.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  Examples 1 and 2 are very specific reflective polarizer structures comprising 2 multilayer optical packets formed of PEN, polycarbonate, and copolyesters of specific mol percentage compositions and refractive indices, and having thicknesses of 63 µm and 65 µm, respectively; whereas, the present claims broadly pertain to a generic optical body, comprising alternating layers of unspecified different materials, and having an unbounded thickness of greater than 50 µm.  One of ordinary skill in the art would not be able to ascertain if all envisaged embodiments of the claimed generic optical body (formed of unspecified materials and having unbounded thickness) would necessarily achieve the asserted unexpected properties.  Additionally, it is unclear if the claimed thickness range exhibits any degree of criticality, because no data is provided at the lower endpoint of 50 µm and insufficient examples are provided to establish the criticality of an unbounded range with no upper limit.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Examiner notes the specification as originally filed provides inventive and comparative examples and data.  If additional compositional, structural, and/or material property amendments are added to make the claimed invention commensurate in scope with the inventive examples, it may be possible to establish that the claimed invention exhibits superior results when compared to comparative examples that fall outside of such inventive scope.  Superior and/or unexpected results can be relied upon as a secondary consideration to overcome a prima facie case of obviousness.  See MPEP 716.02 for additional guidance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2013/0160938 A1), in view of Hebrink et al. (US 2002/0122252 A1), and in view of Ouderkirk et al. (US 2015/0219919 A1).
Regarding Claim 1, Yasui teaches an optical film (optical body) comprising multiple optical layers that include retardation plates B1/B2 of birefringent optical layers 1, polarizers A1/a with protective layers b1/b2, and surface treatment films, etc.; where a pressure sensitive adhesive layer 2/21/22/23 is disposed over an entire major surface of the optical film with an even thickness (Yasui, [0001]-[0002], [0013]-[0014], [0073], [0191]-[0194], [0197]-[0203], [0238]-[0239], Fig 6).  Yasui further teaches a polymeric release film (liner) is formed over the pressure sensitive adhesive layer (Yasui, [0026]-[0034], [0245]-[0258]).  Yasui teaches the pressure sensitive adhesive layer has thickness of most preferably 5-35 µm (Yasui, [0238]).  Yasui’s thickness substantially overlaps the claimed range of 20 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Yasui teaches the pressure sensitive adhesive layer is formed by coating an adhesive solution having viscosity of 2 to 160 poise (200 to 16,000 cP) (Yasui, [0249]).  Yasui’s viscosity range is completely encompassed within the claimed range of 10 to 50,000 cP, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Yasui teaches the optical film (optical body) includes polarizers that exhibit high degree of polarization (Yasui, [0085]-[0090]).

    PNG
    media_image1.png
    234
    406
    media_image1.png
    Greyscale

Yasui – Figure 6
Yasui remains silent regarding a birefringent multilayer optical film comprising a plurality of alternating microlayers of at least two different materials, where the birefringent multilayer optical film.
Hebrink, however, teaches multilayer birefringent optical bodies 10 for optical devices and polarizers comprising a plurality of alternating first 12 and second 14 optical layers containing at least two different materials (Hebrink, [0001], [0005]-[0009], [0027]-[0031], Fig 2).  Hebrink teaches the multilayer birefringent optical bodies 10 can have a large number of optical layers, from about 2 to 5000 optical layers, where the first 12 and second 14 optical layers typically have thickness of no more than 1 µm (i.e., microlayers; Hebrink, [0030]).  Therefore, Hebrink teaches optical bodies that can have an approximate total thickness ranging from about (2 layers)*(≤1 µm) to (5000 layers)*(≤1 µm) = ≤2 µm to ≤5000 µm (Hebrink, [0029]-[0030]).  Hebrink’s range substantially overlaps with the claimed range of thicker than 50 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Hebrink also discloses examples having total thicknesses of 125 µm (Hebrink, [0114], [0128], [0136], [0140], see MPEP 2131.03, I).  Hebrink teaches the first 12 and second 14 optical layers can be selected based upon the desired operation of the optical multilayer birefringent optical bodies 10 (Hebrink, [0040]-[0044], [0057]-[0060]).  Hebrink also teaches that additional layers and coatings can be added to the optical multilayer birefringent optical bodies 10 such as adhesion materials and skin layers/coatings to impart texture, roughness, and smoothness (Hebrink, [0068]-[0085]).

    PNG
    media_image2.png
    393
    590
    media_image2.png
    Greyscale

Hebrink – Figure 2
Since Yasui and Hebrink both disclose birefringent optical layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hebrink’s multilayer birefringent optical bodies for at least one of Yasui’s birefringent optical layers or polarizers to yield an optical film that exhibits better index matching, exhibits better protection from UV light, exhibits good optical efficacy, and can improve other optical film properties as taught by Hebrink (Hebrink, Abstract, [0009], [0050]-[0051], [0058]-[0059]).
Modified Yasui discusses measuring and controlling surface roughness via surfacing treatment (Yasui, [0009], [0184]; Hebrink, [0072], [0085]), but remains silent regarding the first entire major surface of the optical film having a peak-to-valley surface roughness of less than 50 nm.
Ouderkirk, however, teaches multilayer optical films (such as polarizers) having a surface roughness of Ra of 45 nm or less or a surface roughness of Rq of less than 80 nm (Ouderkirk, [0004]-[0007]).  Ouderkirk teaches it is highly important that a polarizer surface is flat such that imaged light is not distorted and has effective resolution, where flatness can be quantified by surface roughness parameters of Ra (average absolute value of vertical deviation from the mean), Rq (root mean squared average of vertical deviation from the mean), and Rz (average distance between the highest peak and lowest valley in a sample length); where Ra is preferably 35 nm or less and Rq is preferably 55 nm or less (Ouderkirk, [0042]).  Although Ouderkirk does not disclose an Rz (average distance between the highest peak and lowest valley in a sample length) range, it would have been obvious to one of ordinary skill in the art to form a multilayer optical film surface that is flat and optimizes/minimizes surface roughness as characterized by all disclosed surface roughness parameters of Ra (such as preferably 35 nm or less), Rq (such as preferably 55 nm or less), and Rz to achieve undistorted imaged light and effective resolution (Ouderkirk, [0042], see MPEP 2144.05, II).  Therefore, Ouderkirk is considered to establish a prima facie case of obviousness over the claimed peak-to-valley surface roughness of less than 50 nm with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2144.05, II). 
Since modified Yasui and Ouderkirk both disclose multilayer optical films (that can include polarizers), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized/minimized the surface roughness of modified Yasui’s first entire major surface of the optical film according to Ouderkirk’s guidance of to yield an optical film having undistorted imaged light and effective resolution as taught by Ouderkirk (Ouderkirk, [0042], see MPEP 2144.05, II).
Regarding Claim 2, modified Yasui further teaches protective layers b1/b2 of the optical film include a hard coating (Yasui, [0182]-[0183], [0200], Fig 6).
Regarding Claim 3, modified Yasui teaches the laminated layers of the optical film are formed in a continuous web, and have thickness of about (2 layers)*(≤1 µm) to (5000 layers)*(≤1 µm); ≤2 µm to ≤5000 µm (Hebrink, [0029]-[0030]; Yasui, [0022]-[0026], [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], [0199], Figs 6-10).  Modified Yasui’s range substantially overlaps with the claimed range of thicker than 60 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Yasui also discloses examples having total thicknesses of 125 µm (Hebrink, [0114], [0128], [0136], [0140], see MPEP 2131.03, I).
Regarding Claim 4, modified Yasui teaches the optical film (optical body) can comprise multiple optical layers 10 (i.e. optical packets/stacks) that include retardation plates with birefringent layers, polarizers, protective layers, and surface treatment films, etc. that can be separated other non-optical layers 18 that are disposed over entire major surfaces of the multiple optical layers and have thicknesses that are thicker than the first 12 and second 14 optical layers (Hebrink, [0029]-[0031], [0063]-[0067], Fig 2; Yasui, [0073]-[0074], [0191]-[0194], [0197]-[0203], [0238]-[0239], Figs 6-10).  Modified Yasui depicts an optical body have two optical stacks of the same thickness (100% overlapping thickness), and also discusses that each stack can account for 50% of total thickness of a two stack construction (Hebrink, [0028]-[0030], [0107], Fig 2).  Therefore, one of ordinary skill in the art would readily understand that modified Yasui discloses embodiments that include multiple optical layers 10 (i.e. optical packets/stacks) that have thickness dimensions that are identical and/or at least overlapping by at least 80% with one another (see MPEP 2144.05, I, MPEP 2143).  
Regarding Claim 5, modified Yasui further teaches the pressure sensitive adhesive layer is an acrylate adhesive (Yasui, [0201]-[0213]).  Modified Yasui also teaches the laminated layers of the optical film are formed in a continuous web (Yasui, [0073]-[0074], [0125], [0162], [0180], [0187]-[0188], [0194], [0199], Figs 6-10). 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2013/0160938 A1), in view of Hebrink et al. (US 2002/0122252 A1), and in view of Ouderkirk et al. (US 2015/0219919 A1) as applied to claim 1 above, and further in view of Gehlsen et al. (US 2006/0291055 A1).
Regarding Claim 11, modified Yasui teaches the optical film as discussed above for claim 1.
Modified Yasui remains silent regarding a ΔE* color change of the optical film (optical body) being from 0.711 to 1.647 over 1000 hours at 120 degrees Celsius.
Gehlsen, however, teaches a multilayer optical article comprising a reflective polarizer and a (meth)acrylate-based adhesive layer (Gehlsen, [0002]-[0003], [0018]-[0019]).  Gehlsen further teaches the optical article is measured under accelerated aging protocols to test the aging properties of visual defects and color change, where a ΔE* color change property after 500 hours at 85oC for all inventive and comparative examples ranges from 0.041 (Example 3 of Table 6) to 1.455 (Example 4 of Table 5) (Gehlsen, [0101]-[0109], Tables 1-6).  Gehlsen’s ΔE* color change property values yield a range that overlaps with the claimed range of 0.711 to 1.647, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Although Gehlsen does not apply the same accelerated aging protocols (over 1000 hours at 120oC), Gehlsen’s accelerated aging protocols are similar and yield results for all inventive and comparative examples that overlap with the claimed ΔE* color change property ranges and are within the same orders of magnitude.  Therefore, one of ordinary skill in the art would readily understand that if measured under the harsher claimed accelerated aging protocols (over 1000 hours at 120oC) some of the examples would still yield results that render obvious the claimed ranges with a reasonable degree of predictability and a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I & II).
Since modified Yasui and Gehlsen both disclose substantially similar multilayer optical films comprising a reflective polarizer and a (meth)acrylate-based adhesive layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, controlled, and adjusted ΔE* color change property of modified Yasui’s optical film (optical body) based upon Gehlsen’s accelerated aging protocols to yield an optical film that reduces age/temperature/humidity related visual defects, achieves satisfactory brightness and uniformity, and reduces age/temperature/humidity related color changes as taught by Gehlsen (Gehlsen, [0102]-[0109]).  One of ordinary skill in the art would have also fully expected, if accelerated aging protocols of 1000 hours at 120oC were applied, that modified Yasui’s optical film (optical body) teachings would include embodiments that render obvious the claimed ranges with a reasonable degree of predictability and a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I & II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782